Per Curiam.

Plaintiff as contract carrier or bailee, in the absence of proof of negligence, was not legally liable for the theft of the cartons in its possession (Claflin v. Meyer, 75 N. Y. 260). Therefore plaintiff as insured was not entitled to recover pursuant to a policy issued by defendant covering its legal liability.
The judgment should be unanimously reversed on the law and facts, with $30 costs to the defendant and complaint dismissed with appropriate costs in the court below.
Concur — Pette, Hart, and Di Giovanna, JJ.
Judgment reversed, etc.